Law Offices Stradley Ronon Stevens & Young, LLP 1250 Connecticut Avenue, NW, Suite 500 Washington, D.C. 20036 (202) 419-8429 1933 Act Rule 497(j) 1933 Act File No. 333-40455 1940 Act File No. 811-08495 Direct Dial: (202) 419-8416 March 1, 2011 FILED VIA EDGAR Filing Desk U.S. Securities and Exchange Commission treet, NE Washington, D.C.20549 Re:Nationwide Mutual Funds (the “Registrant”) SEC File Nos. 333-40455 and 811-08495 Rule 497(j) filing Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, this letter serves as certification that the form of the Prospectuses for each of the following funds: Nationwide Bond Fund Nationwide Bond Index Fund Nationwide Destination 2010 Fund Nationwide Destination 2015 Fund Nationwide Destination 2020 Fund Nationwide Destination 2025 Fund Nationwide Destination 2030 Fund Nationwide Destination 2035 Fund Nationwide Destination 2040 Fund Nationwide Destination 2045 Fund Nationwide Destination 2050 Fund Nationwide Destination 2055 Fund Nationwide Enhanced Income Fund Nationwide Government Bond Fund Nationwide International Index Fund Nationwide Investor Destinations Aggressive Fund Nationwide Investor Destinations Conservative Fund Nationwide Investor Destinations Moderate Fund Nationwide Investor Destinations Moderately Aggressive Fund Nationwide Investor Destinations Moderately Conservative Fund Nationwide Mid Cap Market Index Fund Nationwide Money Market Fund Nationwide Retirement Income Fund Nationwide S&P 500 Index Fund Nationwide Short Duration Bond Fund Nationwide Small Cap Index Fund that would have been filed under paragraph (c) of Rule 497 would not have differed from that contained in Post-Effective Amendment Nos. 109/110 to the Registration Statement of Nationwide Mutual Funds that has been filed electronically.Also, the Statements of Additional Information relating to the above-referenced funds, in addition to the following funds: Nationwide Alternatives Allocation Fund Nationwide Fund Nationwide Growth Fund Nationwide International Value Fund Nationwide U.S. Small Cap Value Fund Post-Effective Amendment Nos. 109/110 became effective with the Securities and Exchange Commission on March 1, 2011. If you have any questions with the respect to the filing, please do not hesitate to telephone the undersigned at (202) 419-8416. Very truly yours, /s/Cillian M. Lynch Cillian M. Lynch
